DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         DANIEL MARK ZAVADIL,
                               Appellant,

                                      v.

                            THE FLORIDA BAR,
                                 Appellee.

                               No. 4D15-3573

                                [June 8, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE15-
005275 (25).

    Daniel Zavadil, Sterling, Virginia, pro se.

   M. Hope Keating and Michael H. Moody of Greenberg Traurig, P.A.,
Tallahassee, for appellee.

                          ON MOTION FOR REHEARING

PER CURIAM.

   We deny the motion for rehearing en banc but grant the motion for a
written opinion, withdraw our prior affirmance without opinion, and
substitute the following opinion in its place.

   Affirmed. The trial court correctly dismissed appellant’s complaint
against The Florida Bar for defamation. In his complaint, appellant alleged
that the Bar defamed him when it posted in his attorney profile and stated
in a letter that he had been “disbarred” when the supreme court had
“revoked” his license for making material omissions in his application for
admission to the Bar. See Fla. Bd. of Bar Exam’rs re Zavadil, 123 So. 3d
550 (Fla. 2013). A revocation of a license can be tantamount to a
disbarment. See R. Regulating Fla. Bar 3-5.1(g) (“A disciplinary revocation
is tantamount to a disbarment.”). 1 Moreover, the Bar has absolute

1Although appellant’s suspension was under Florida Bar Admissions Rule 5-14,
Rule 3-5.1(g) is instructive that revocation and disbarment are similar. To
immunity for actions taken within the scope of its authority as an arm of
the Florida Supreme Court in the matters of the regulation of attorneys.
See Mueller v. The Fla. Bar, 390 So. 2d 449, 451 (Fla. 4th DCA 1980). The
term “scope of office” has been interpreted broadly. Id. at 451-52.
Maintaining an accurate public listing of attorneys, including whether or
not they are in good standing and able to practice, is an integral part of
the Bar’s duties, as is responding to inquiries regarding an attorney’s
status. See, e.g., R. Regulating Fla. Bar 3-5.4.

WARNER, CONNER and FORST, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




“disbar” means to expel from the bar so that the member can no longer practice
law in that jurisdiction. See R. Regulating Fla. Bar 3-5.1(f); Black’s Law
Dictionary (10th ed. 2014). Revocation of the license also prevents the member
from practicing law in that jurisdiction.


                                      2